Title: From Alexander Hamilton to John Quincy Adams, 9 August 1794
From: Hamilton, Alexander
To: Adams, John Quincy



Treasury Department August 9th. 1794
Sir,

Upon a revision of the Loans, which have been made under the Acts of Congress of the 4th. & 12th. of August 1790, I have discovered, that a loan for One Millions of Guilders, made the 1st. of June 1793, is not upon the list marked E, accompanying the other papers, mentioned in my letter to you of the 8th. Instant.
In consequence of this omission, the sum already borrowed in pursuance of the said Acts, will amount to twenty three millions five hundred & fifty thousand Guilders, in place of Twenty two millions five hundred & fifty thousand as stated in the list and as inserted in the power from me to you. To give accuracy therefore, to the documents respecting this business I have transmitted to you herewith, a correct list of the Loans already made with a new power executed in form upon the receipt of which you will be pleased to cancel the other power and return it with the imperfect list under cover to me.
I have the Honor to be   with great respect   Sir   Your Most Obedient Servant

A Hamilton
John Q. Adams EsquireMinister Resident fromthe United Statesat the Hague.

